IN THE SUPREME COURT OF THE STATE OF IDAHO

                                             Docket No. 38958

IN THE MATTER OF THE DRIVER’S                                  )
LICENSE SUSPENSION OF JOHNATHAN                                )
PAUL VAN CAMP.                                                 )
--------------------------------------------------------       )   Boise, August 2012 Term
IDAHO TRANSPORTATION                                           )
DEPARTMENT,                                                    )   2012 Opinion No. 128
                                                               )
     Petitioner-Appellant,                                     )   Filed: November 14, 2012
                                                               )
v.                                                             )   Stephen Kenyon, Clerk
                                                               )
JOHNATHAN PAUL VAN CAMP,                                       )
                                                               )
     Respondent.                                               )

        Appeal from the District Court of the Fourth Judicial District of the State of
        Idaho, Ada County. Hon. Kathryn Sticklen, Senior Judge.

        The decision of the district court is reversed and the case is remanded.

        Michael Kane & Associates, PLLC, Boise, for appellant. Michael J. Kane argued.

        Law Offices of Jacob D. Deaton, Boise, for respondent. Jacob D. Deaton argued.

               _______________________________________________

HORTON, Justice
        This appeal arises from the district court’s reversal of the Idaho Transportation
Department’s (Department) suspension of Johnathan Paul Van Camp’s driver’s license
subsequent to a urine analysis that revealed the presence of cyclobenzaprine in his system. The
district court held that the Department had not properly shown that cyclobenzaprine is
intoxicating. The Department timely appealed, arguing that the arresting officer’s observations of
impairment, in combination with an evidentiary test revealing a drug in Van Camp’s system,
were sufficient to permit an administrative license suspension. The Department asks this Court to
reverse the district court’s decision vacating the suspension. We reverse.




                                                           1
                       I. FACTUAL AND PROCEDURAL BACKGROUND
       Van Camp was pulled over after making an illegal U-turn and subsequently arrested on
suspicion of driving under the influence. The officer observed several outward indicators of
impairment in Van Camp: his speech was thick and slurred, his eyes were red and watery, his
mouth appeared to be dry, and there was a visible white film in the corners of his mouth.
According to the arresting officer, Van Camp also seemed confused and disoriented and was
unable to find his wallet, registration, or proof of insurance. Van Camp told the officer that he
recently had his wallet out to buy cigarettes and proceeded to look for the wallet for several
minutes, repeatedly checking the empty glove box. When asked how much alcohol he had
consumed, Van Camp replied “None.” The officer asked Van Camp to exit the vehicle and
perform the standardized field sobriety tests. Van Camp failed the gaze nystagmus, walk and
turn, and one-leg stand tests. After the tests, the officer placed Van Camp under arrest for
suspicion of driving under the influence of alcohol or drugs. Van Camp submitted to a breath
test, which did not show the presence of alcohol. Van Camp admitted to taking two prescription-
only drugs, cyclobenzaprine and Seroquel. Van Camp provided a urine sample, which, upon
testing, showed the presence of cyclobenzaprine.
       After receiving the urine test results, the Department issued a Notice of Suspension,
which ordered the suspension of Van Camp’s driving privileges for ninety days. Van Camp then
requested an administrative hearing pursuant to Idaho Code § 18-8002A. At the hearing, Van
Camp argued that in order to violate § 18-8002A “[t]here needs to be some written certification
or some other standard stating the drug is intoxicating.” The hearing officer sustained the
administrative license suspension, stating in his findings of fact that the observations by the
officer of Van Camp’s outward impairment coupled with the test that showed the presence of the
drug cyclobenzaprine were enough to show a violation of § 18-8002A. The district court
reversed the hearing officer’s ruling and vacated the suspension on May 3, 2010. The Court of
Appeals affirmed the decision of the district court and this Court granted the Department’s
petition for review.
                                II. STANDARD OF REVIEW
       “When a case comes before this Court on a petition for review from a Court of Appeals
decision, serious consideration is given to the views of the Court of Appeals, but this Court
reviews the decision of the lower court directly.” Hoffer v. City of Boise, 151 Idaho 400, 402,

                                               2
257 P.3d 1226, 1228 (2011) (citing Kelly v. State, 149 Idaho 517, 521, 236 P.3d 1277, 1281
(2010)). When we review a district court’s decision in an appeal from an agency action, “we
review the decision of the district court to determine whether it correctly decided the issues
presented to it.” Elias-Cruz v. Idaho Dept. of Transp., 153 Idaho 200, ___, 280 P.3d 703, 705
(2012) (citing Wright v. Bd. of Psychological Examiners, 148 Idaho 542, 544–45, 224 P.3d 1131,
1133–34 (2010)). The interpretation of a statute is an issue of law over which this court exercises
free review. Idaho Fair Share v. Idaho Pub. Util. Comm’n, 113 Idaho 959, 961-62, 751 P.2d
107, 109-10 (1988).
                                                 III. ANALYSIS
A. Van Camp failed to provide evidence sufficient to vacate the suspension.
         Van Camp argues that when the Department suspends an individual’s driver’s license for
operating a motor vehicle under the influence of drugs, it must first show that that the drug at
issue is intoxicating. Van Camp thus contends that because the statute applies only after the
Department meets this threshold burden, where the Department does not show that the drug is
intoxicating, it may not suspend the individual’s license.
         Idaho Code § 18-8002A governs administrative driver’s license suspensions for operating
a motor vehicle under the influence of drugs. The statute provides that the Department “shall
suspend” a person’s license once it receives a peace officer’s sworn statement that:
         [T]here existed legal cause to believe a person had been driving or was in actual
         physical control of a motor vehicle while under the influence of alcohol, drugs or
         other intoxicating substances and that the person submitted to a test and the test
         results indicated an alcohol concentration or the presence of drugs or other
         intoxicating substances . . . .

I.C. § 18-8002A(4)(a). The “shall suspend” language indicates that the suspension is mandatory
if those requirements are met. See Paolini v. Albertson’s Inc., 143 Idaho 547, 549, 149 P.3d 822,
824 (2006) (quoting Goff v. H.J.H. Co., 95 Idaho 837, 839, 521 P.2d 661, 663 (1974)).
         An individual whose license has been suspended may request a hearing to contest the
suspension, but that individual bears the burden of proof at that hearing. I.C. §18-8002A(7). The
statute further provides that the hearing officer may vacate the suspension only if the licensee
proves, by a preponderance of the evidence, that: 1

1
  Under Idaho Code § 18-8002A(7), “. . . [t]he hearing officer shall not vacate the suspension” unless one of the
five listed grounds has been proven by a preponderance of the evidence. (emphasis added). We have held that the
words “shall not,” when used in a statute, constitute a mandatory obligation not to act. See, e.g., Cafferty v. Dep’t of

                                                           3
        (a) The peace officer did not have legal cause to stop the person; or
        (b) The officer did not have legal cause to believe the person had been driving or
        was in actual physical control of a vehicle while under the influence of alcohol,
        drugs or other intoxicating substances in violation of the provisions of section 18-
        8004, 18-8004C or 18-8006, Idaho Code; or
        (c) The test results did not show an alcohol concentration or the presence of drugs
        or other intoxicating substances in violation of section 18-8004, 18-8004C or 18-
        8006, Idaho Code; or
        (d) The tests for alcohol concentration, drugs or other intoxicating substances
        administered at the direction of the peace officer were not conducted in accordance
        with the requirements of section 18-8004(4), Idaho Code, or the testing equipment
        was not functioning properly when the test was administered; or
        (e) The person was not informed of the consequences of submitting to evidentiary
        testing as required in subsection (2) of this section.

I.C. § 18-8002A(7). Thus, once a party elects to challenge a suspension by requesting a hearing,
there are only five grounds upon which the suspension may be successfully challenged, and the
hearing officer cannot vacate the suspension unless the licensee establishes the existence of one
of those grounds.
        Here, subsection (c) is the only ground upon which this Court could affirm the district
court’s order vacating Van Camp’s administrative suspension. 2 Under subsection (c), the hearing
officer may vacate a suspension if the licensee demonstrates that “[t]he test results did not show
an alcohol concentration or the presence of drugs or other intoxicating substances . . . .” I.C. §
18-8002A(7)(c). However, Van Camp has presented no evidence that cyclobenzaprine is not an
intoxicating drug. Instead, he argues that the Department bears a threshold burden of production
at the hearing to show that cyclobenzaprine is an intoxicating drug. Essentially, he contends that
the absence of evidence demonstrating that cyclobenzaprine is intoxicating is sufficient to prove
that the drug is not intoxicating. This is inconsistent with the plain language of subsection 7(c),
which requires the licensee to affirmatively prove that the drug was not intoxicating.
        In support of his position, Van Camp relies upon this Court’s decision in Reisenauer v.
State Department of Transportation, 145 Idaho 948, 188 P.3d 890 (2008). In that case, the driver
submitted to a urine analysis, and the results showed the presence of Carboxy-THC. Id. at 949,


Transp., Div. of Motor Vehicle Servs., 144 Idaho 324, 329, 160 P.3d 763, 768 (2007); Payette River Prop. Owners
Ass’n v. Bd. of Comm’rs of Valley Cnty., 132 Idaho 551, 557, 976 P.2d 477, 483 (1999) overruled on other grounds
by City of Osburn v. Randel, 152 Idaho 906, 277 P.3d 353 (2012). Thus, the hearing officer’s power to vacate a
suspension is limited to cases where the licensee satisfactorily proves one of the five requirements.
2
  Subsection (c) is the only potential ground because, on appeal, Van Camp has not advanced any argument that
another subsection applies.

                                                       4
188 P.3d at 891. This substance is not a drug; it is merely a metabolite of marijuana. Id. at 950-
51, 188 P.3d at 892-93. Consequently, we held that Reisenauer met his burden under subsection
7(c) to show that the test did not reveal the presence of a drug or other intoxicating substance. Id.
at 952, 188 P.3d at 894. While there was some discussion in Reisenauer related to the general
applicability of Idaho Code § 18-8002A, the district court’s decision to vacate the suspension
was affirmed based upon the application of section 18-8002A(7)(c). Id. While we can understand
why Van Camp would want to interpret Reisenauer as requiring the Department to meet a
threshold burden, the factual situation and the actual holding of the case, do not support his
proposition. We hold that Reisenauer does not provide an additional basis, independent of
section 18-8002A(7), for vacating a suspension at a hearing. Therefore, we reverse the district
court and remand with instructions to enter a judgment affirming the hearing officer’s order
sustaining the suspension.
B. Van Camp is not entitled to attorney fees on appeal.
       Van Camp requests costs and attorney fees on appeal. He is not entitled to costs and fees
because he did not prevail in this appeal. However, even if he had prevailed, we would not award
attorney fees because Van Camp cited no statute or authority in support of his request, but
merely asked for an award of fees, asserting the Department’s appeal “lacks a reasonable basis in
fact and law . . . .” Because Van Camp failed to cite any authority for awarding attorney fees, we
would not have addressed the issue. PHH Mortg. Services Corp. v. Perreira, 146 Idaho 631, 641,
200 P.3d 1180, 1190 (2009) (citing Athay v. Stacey, 142 Idaho 360, 371, 128 P.3d 897, 908
(2005); Bream v. Benscoter, 139 Idaho 364, 369-70, 79 P.3d 723, 728-29 (2003)).
                                       IV. CONCLUSION
       We reverse the district court’s order reinstating Van Camp’s driving privileges because
he failed to establish a proper ground to support an order vacating the suspension. Costs to the
Department.

       Chief Justice BURDICK and Justices EISMANN, J. JONES and W. JONES CONCUR.




                                                 5